NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FRED E. EVANS, NANCY A. EVANS,
RANDY W. FROEBE, DEBRA J. FROEBE,
GENEVA GRUBBS, NORMA LOU HALL,
SHIRLEY HENDRICKS, DAVID HOUSER, GAIL
HOUSER, PA'I‘RICK J. O’BRYAN,
TRUSTEE OF THE PATRICK J. O’BRYAN -
REVOCABLE LIVING TRUST UNDER AGREE-
MENT DATED 9l7l2001, LESTER ROARK, DONALD
LEE ROPER, II, AND B. LORENE SOPER,
Plain,tiffs-Appellants, `
V.
UNITED STATES,
Defendant-Appellee.
2010-1303
Appea1 from the United States District C0urt for the
DiStrict of KanSaS in case n0. 09-CV-2096, Chief Judge
Kath1'yn H. Vratil.
EDWARD L. BRIGHT, II, CLARENCE FORKNER,

EVANS V. US 2
HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL, BRADY J. STUART, AND ROSE
M. STUART,
Pla,intiffs-Appellan,ts,
AND
EARLEEN FAUVERGUE,
Plaintiff,
V.
UNITED STATES,
Defendan,t-Appellee,
2010-1385
Appeal from the United States District Court for the
Western District of Missouri in case no. 09-CV-5014,
Judge Richard E. Dorr. ' '
ON MOTION
0 R D E R
Fred E. Evans, et al. move without opposition to con-
solidate these two cases for briefing and oral argument
EdWard L. Bright, ll, et al move for a 3O~day extension of
time, until Septen:1ber 29, 2011, to file their brief.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion to consolidate is granted The revised
official caption is reflected above

3 EVANS V. US
(2) The motion for an extension of time is granted
The appellants combined opening brief is due September
29, 2011.
For The Court
 3 1  /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Mark F. Hearne, II, Esq. , FlLED
Katherine J. Bar1:0n, ESq- u.s.coun'r or APPl-;n1.sFon
820 THE FEDERAL CIRCUlT
AUG 3 1 2011
JAN HDRBALY
` CLERK